Citation Nr: 0834114	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 RO decision that denied service 
connection for both hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The file does not clearly reflect whether the veteran desires 
a Decision Review Officer (DRO) hearing or a Travel Board 
hearing.  On the April 2007 Form 9, the veteran checked the 
box stating that he wants a video or teleconference hearing 
and then handwrote "DRO" to the side of this.  Then, in a 
September 2007 Form 9, the veteran checked the box stating 
that he did not want a Board hearing, and wrote out "I want 
a DRO Review" in this area of the form.  Following this, and 
demonstrating the confusion in this record, the January 2008 
Form 8 states that the veteran requested a Travel Board 
hearing.  It is not clear whether the veteran wished to have 
a hearing at the RO level.  The Board remands for 
clarification.

Accordingly, the case is REMANDED for the following action:

Clarify if the veteran desires (a) a DRO 
hearing, (b) a Travel Board Hearing, or (c) if 
the veteran desires neither and wants the Board 
to decide his case.

If the veteran wants a DRO hearing, develop the 
case as necessary.  Thereafter, readjudicate 
all issues on appeal.  If any benefit sought is 
not granted, issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity to 
respond.  Thereafter, return the case to the 
Board, as warranted.

If the veteran wants a Travel Board hearing, 
the RO should place the veteran on the Travel 
Board docket.

If the veteran does not want a hearing, the RO 
shall return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

